     Case 2:21-cv-02022 Document 1 Filed 03/04/21 Page 1 of 21 Page ID #:1




 1    Stephen McArthur (State Bar No. 277712)
      stephen@smcarthurlaw.com
 2    Thomas Dietrich (State Bar No. 254282)
      tom@smcarthurlaw.com
 3    THE MCARTHUR LAW FIRM, P.C.
      9465 Wilshire Blvd., Ste. 300
 4    Beverly Hills, CA 90212
      Telephone: (323) 639-4455
 5
      Attorneys for Plaintiff Thrive Natural Care, Inc.
 6

 7

 8                          UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
 9

10
       THRIVE NATURAL CARE, INC.,                     Case No. 2:21-cv-2022
11
                       Plaintiff,                     COMPLAINT FOR:
12
             v.                                       1. FEDERAL TRADEMARK
13                                                    INFRINGEMENT
       LE-VEL BRANDS, LLC,
14                                                    2. FEDERAL UNFAIR
                       Defendant.                     COMPETITION
15
                                                      3. COMMON LAW
16                                                    TRADEMARK
                                                      INFRINGEMENT
17
                                                      4. COMMON LAW UNFAIR
18                                                    COMPETITION

19                                                    5. VIOLATION OF CAL. BUS.
                                                      & PROF. CODE § 17200
20

21                                                    Demand for Jury Trial

22

23

24

25

26

27

28
                                                                              COMPLAINT
                                                -i-
     Case 2:21-cv-02022 Document 1 Filed 03/04/21 Page 2 of 21 Page ID #:2




 1            Plaintiff Thrive Natural Care, Inc. (“Thrive”), for its Complaint against Le-
 2    Vel Brands, LLC (“LBL”), states as follows:
 3                                         Introduction
 4       1.      This case arises from both federal and state claims, including trademark
 5    infringement and unfair competition, all willfully and intentionally committed by
 6    LBL against Thrive.
 7       2.      Thrive was founded in 2013 with the mission of making the best natural
 8    skincare products on the market using regenerative agriculture methods to produce
 9    unique botanical oil “hero ingredients” for its products, while also restoring
10    degraded landscapes and improving livelihoods of rural farming communities.
11    Thrive teams with American and Costa Rican skincare experts, ethnobotanists,
12    entrepreneurs, and rural farmers to create and sell native plant-based skincare
13    products utilizing premium organic resources, without any synthetic colors,
14    fragrances, or ingredients.
15       3.      Every product Thrive sells bears its THRIVE trademarks. Thrive is built
16    on the THRIVE brand. Thrive made sure, early in its existence, to protect that
17    valuable intellectual property with federal trademark registrations.
18       4.      LBL is a multi-level marketing company selling a “premium lifestyle
19    product line.” According to LBL, the “premium lifestyle” is achieved by ingesting
20    and/or selling “premium lifestyle capsules” (multivitamins), “ultra micronized
21    shake mix” (weight-loss shakes), and “lifestyle DFT with Fusion 2.0 technology”
22    (topical patches containing caffeine). LBL’s primary business is encouraging its
23    “Brand Promoters” to sell its supplements, which—though not approved by the
24    Food & Drug Administration (“FDA”)—purportedly help with a bevy of health-
25    related issues such as weight management, cognitive performance, joint function,
26    calming “general discomfort,” antioxidant support, lean muscle support, and
27    digestive and immune support.
28       5.      LBL markets its supplements as “The THRIVE Experience”. For
                                                                                       COMPLAINT
                                                 -1-
     Case 2:21-cv-02022 Document 1 Filed 03/04/21 Page 3 of 21 Page ID #:3




 1    example: “The THRIVE Experience is a premium lifestyle system, to help you
 2    experience peak physical and mental levels.” LBL sells its supplements, shake
 3    powders, and topical patches under the “THRIVE” name. Despite the Better
 4    Business Bureau finding LBL has made inappropriate claims about the health
 5    benefits of its products and misstated the income made by its Brand Promoters, the
 6    company has grown quickly. According to LBL, it has earned over $2 billion in
 7    sales from 2012 to mid-2019.
 8       6.    In April 2019—six years after Thrive registered its first trademark for the
 9    THRIVE mark for skincare products—LBL moved into the skincare market in
10    direct competition with Thrive. LBL had never previously sold skincare products.
11    LBL chose to call its new skincare line THRIVE SKIN, in direct conflict with
12    Thrive’s well-established THRIVE brand.
13       7.    The day after LBL launched its THRIVE SKIN products, it announced
14    that “[w]ithin the first few hours of sales, THRIVE SKIN amassed over $2 million
15    in sales.” Since April 2019, LBL has continued to market and advertise its
16    THRIVE SKIN products, including lotions and cleansers that are exactly the type
17    of products covered by Thrive’s trademark registrations for the THRIVE mark. In
18    addition to using the THRIVE mark to compete against Thrive, LBL has purchased
19    Google adwords such that LBL’s website appears as the first result in searches for
20    terms such as “thrive skin care” and “thrive skin”.
21       8.    In October 2020, shortly after Thrive learned about LBL’s foray into the
22    skincare market, Thrive sent a cease-and-desist letter to LBL demanding that LBL
23    cease all use of the THRIVE mark on LBL’s skincare products. LBL at first
24    claimed it had superior use rights to the mark, but when Thrive requested evidence
25    of such use, LBL stopped responding to Thrive’s inquiries and refused to provide
26    any such evidence.
27       9.    LBL’s actions have created consumer and retailer confusion between
28    Thrive’s and LBL’s skincare products, damaged Thrive’s brand, and caused LBL
                                                                                   COMPLAINT
                                                -2-
     Case 2:21-cv-02022 Document 1 Filed 03/04/21 Page 4 of 21 Page ID #:4




 1    to accrue profits attributable to its infringement on Thrive’s registered marks.
 2                                      Nature of the Action
 3       10.    This is an action at law and in equity for trademark infringement and
 4    unfair competition under the Trademark Act of 1946, 15 U.S.C. §§ 1051 et seq.
 5    (“Lanham Act”), common law trademark infringement and unfair competition, and
 6    violation of California Business and Professions Code § and 17200, et seq.
 7       11.    Thrive brings this action to obtain injunctive relief to stop LBL’s
 8    ongoing illegal trademark use, infringement, and unfair competition and to seek
 9    damages sustained by Thrive as a result of LBL’s unlawful actions, plus attorneys’
10    fees, costs, and other relief.
11                                          The Parties
12       12.    Plaintiff Thrive Natural Care, Inc. is a Delaware corporation with its
13    principal place of business at 42 Darrell Place, San Francisco, CA 94133.
14       13.    Defendant Le-Vel Brands, LLC is a Texas limited liability company with
15    its principal place of business at 9201 Warren Parkway #200, Frisco, TX 75035.
16                                     Jurisdiction and Venue
17       14.    This Court has subject matter jurisdiction under section 39 of the Lanham
18    Act, 15 U.S.C. § 1121, and under 28 U.S.C. §§ 1331 and 1338. Subject matter
19    jurisdiction over Thrive’s related California statutory and common law claims is
20    proper pursuant to 28 U.S.C. §§ 1338 and 1367.
21       15.    This Court has personal jurisdiction over LBL, because LBL: (a)
22    regularly conducts and solicits business within this State and this District; (b)
23    directly, and through intermediaries, ships, distributes, offers for sale, sells, and
24    advertises its products and services to consumers and retailers in the State of
25    California and this District; and (c) has committed acts of infringement and unfair
26    competition in this State and this District.
27       16.    LBL operates the website, www.le-vel.com, which sells products—
28    including infringing products—directly to consumers, many of whom are located
                                                                                      COMPLAINT
                                                  -3-
     Case 2:21-cv-02022 Document 1 Filed 03/04/21 Page 5 of 21 Page ID #:5




 1    in California and in this District. LBL advertises directly to customers located in
 2    California and this District. Further, LBL works with numerous Brand Promoters
 3    located in this District, and its representatives have physically attended events in
 4    this District to advertise, promote, and sell LBL’s products.
 5       17.     Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c)
 6    because a substantial part of the events giving rise to the claims occurred in this
 7    District, and LBL is subject to personal jurisdiction in this District.
 8                          Facts Underlying the Causes of Action
 9             Thrive Was Founded in 2013 to Create Premium Skincare Products
                         Through Regenerative Agricultural Practices
10

11       18.     Thrive began selling skincare products to the public in late 2013. Today,
12    Thrive sells a range of skincare and grooming products, including face washes and
13    scrubs, lotions, moisturizers, sunscreens, face balms, shaving lotions, and
14    grooming oils. Made especially for people with sensitive or active-lifestyle skin,
15    the new-to-market plant oils found in Thrive products contain skin-protecting
16    antioxidants and raw ingredients that reduce inflammation and irritation better than
17    conventional synthetic ingredients.
18       19.     Key to Thrive’s appeal with customers is an understanding of and affinity
19    for the company’s mission and positive impact. Thrive sources natural ingredients
20    for its line of skincare products from native plants grown by communities on the
21    coasts of Costa Rica. Since 2014, Thrive has conducted extensive research and
22    development in Costa Rican ecosystems to regeneratively cultivate and source
23    premium botanical ingredients to provide its unique skincare benefits. Importantly,
24    the company partners with women-led co-ops and smallholder farmers to cultivate
25    native plants that improve soil and biodiversity on degraded lands, boost farmers’
26    incomes and provide a high-quality supply of plant oils. Ultimately, Thrive hopes
27    to serve as a commercially viable inspiration for regenerative practices in the
28    agriculture, fisheries, and forestry sectors. This unique regenerative business model
                                                                                    COMPLAINT
                                                  -4-
     Case 2:21-cv-02022 Document 1 Filed 03/04/21 Page 6 of 21 Page ID #:6




 1    has positioned Thrive on the leading edge of healthy, natural, and sustainable.
 2       20.   Thrive skincare products are sold online at www.thrivecare.co and
 3    through retail partnerships with Amazon and Walmart.com, as well as at Whole
 4    Foods Markets on the West Coast.
 5       21.   Thrive’s business is built on the THRIVE marks, which appear on all of
 6    Thrive’s products. Thrive has used THRIVE marks on its products continuously
 7    since 2013. Examples of Thrive’s use of the THRIVE marks is below.
 8

 9

10

11

12

13

14

15

16

17

18

19       22.   Thrive has devoted substantial money, time, and resources to developing
20    the THRIVE brand. Thrive advertises its skincare products extensively on the
21    Amazon and Walmart marketplaces. The company conducts branding and
22    promotional partnerships with existing retailers such as Amazon (including an
23    Amazon-produced video about Thrive which Amazon shared with its 600,000-plus
24    employees and over 100 million customers), Whole Foods, and others. Thrive has
25    also built a robust network of partners in its regenerative business model operating
26    in Costa Rica. Thrive has communicated its unique brand via marketing agencies,
27    public relations firms, social media such as Instagram and Facebook, and through
28    the company’s website blog and online articles published on sites such as Medium.
                                                                                  COMPLAINT
                                                -5-
     Case 2:21-cv-02022 Document 1 Filed 03/04/21 Page 7 of 21 Page ID #:7




 1       23.    Thrive has received significant unsolicited media coverage, with its
 2    products, mission, and business model featured in publications such as Esquire,
 3    Progressive Grocer, Travel + Leisure Magazine, and Natural Solutions Magazine.
 4    As the creator of the first regenerative supply chain in the personal care industry,
 5    Alex McIntosh, the co-founder and CEO of Thrive, has been featured in numerous
 6    podcasts and delivered the opening keynote speech at The Future of Sustainability
 7    2017 conference, hosted by the New York Society of Cosmetic Chemists. In
 8    recognition of Thrive’s innovative business model, the company was selected by
 9    Conservation International Ventures, the investment arm of one of the world’s
10    leading environmental organizations, for a five-year partnership and investment.
11       24.    Thrive targets a unisex audience, selling items such as beard oil to men
12    but also focusing on a female market for its products like sunscreen, cleansers, and
13    moisturizers. As example of the company’s appeal to the female demographic,
14    Thrive published an article on the site Medium in November 2019 titled: I’m a
15    Woman and I Use Thrive Natural Care. Here’s Why.” As Thrive notes in that
16    article, “an active lifestyle has no gender.”
17       25.    Thrive has long used the term “Thrive Tribe” as part of its brand
18    messaging, beginning not later than December 2013. Since then, Thrive has
19    consistently referred to its followers and customers as the “Thrive Tribe,”
20    including sending new customers an email welcoming them to the “Thrive Tribe”
21    upon purchasing Thrive products or signing up to receive Thrive messages. Thrive
22    has also used the term “Thrive Tribe” throughout its website, including
23    prominently on its homepage, and in marketing campaigns. For example, in 2018
24    Thrive ran an Instagram-based photograph contest and directed followers to use
25    the hash tag #THRIVETRIBE on their photographs to identify that they were
26    related to Thrive.
27             Thrive Registered THRIVE Trademarks Starting in January 2014
28       26.    On September 11, 2012, Plaintiff Thrive applied for a United States
                                                                                    COMPLAINT
                                                  -6-
     Case 2:21-cv-02022 Document 1 Filed 03/04/21 Page 8 of 21 Page ID #:8




 1    federal trademark application for the word THRIVE in standard characters. In
 2    January 2014, Thrive was awarded U.S. Trademark Reg. No. 4,467,942 for
 3    THRIVE in International Class 003 for “Non-medicated skin care preparations,
 4    namely, facial lotions, cleansers and creams, creams and oils for cosmetic use, skin
 5    moisturizers; pre-shaving preparations; after shave lotions and creams” (the “’942
 6    Mark”).
 7       27.    Thrive has used the ’942 Mark continuously in interstate commerce for
 8    more than five years. On March 7, 2020, the U.S. Patent & Trademark Office
 9    issued a notice that the ’942 Mark is “incontestable”.
10       28.    In May 2016, Thrive applied for a second trademark application, which
11    issued in September 2020 as U.S. Trademark Reg. No. 6,164,303 for THRIVE in
12    International Class 003 for the additional products of “Body and non-medicated
13    soaps and skin cleansing gels; cosmetic sun care preparations and sunscreens;
14    shaving creams and gels; pre-shaving preparations; after shave lotions and creams”
15    (the “’303 Mark”) (the ’942 and ’303 Marks are collectively referred to as the
16    “THRIVE Marks”).
17       29.    On September 22, 2020, Thrive filed for a third trademark application,
18    U.S. Serial No. 90/198,496, to officially register other skincare products that it
19    already sells or which are within the natural zone of expansion of its current
20    registered and common law trademark rights.
21                      LBL’s Business and Questionable Reputation
22       30.    LBL got its start selling car insurance and then, in or about late 2012,
23    began selling vitamin supplements. LBL bills itself as a “wellness company.” In
24    reality, it is a multi-level marketing company that makes money by selling branded
25    supplements to individual “Brand Promoters,” who then resell the products or
26    consume them.
27       31.    LBL’s “The THRIVE Experience” involves taking a combination of
28    vitamin capsules, shake mix, and topical patches, which can cost over $200 per
                                                                                    COMPLAINT
                                                 -7-
     Case 2:21-cv-02022 Document 1 Filed 03/04/21 Page 9 of 21 Page ID #:9




 1    month.
 2       32.    While LBL’s website and Brand Promoters post glowing testimonials
 3    about the benefits of LBL’s supplements, unbiased sources tell a different story.
 4       33.    According to government records published by the website
 5    Truthinadvertising.org (“TINA.org”), in less than two years during 2014 and 2015,
 6    the FDA received at least 16 adverse health event reports concerning LBL’s Thrive
 7    products, including reports of abdominal pain, headache, and increased blood
 8    pressure. Three of the 16 reports cited the need for hospitalization or a visit to the
 9    emergency room.
10       34.    In 2020, the Better Business Bureau’s Direct Selling Self-Regulatory
11    Council issued a case decision finding that LBL and its Brand Promoters had made
12    inappropriate health claims about the Thrive product line and atypical income
13    claims about the company’s business opportunity. This decision was based on a
14    TINA.org investigation that cataloged more than 50 instances from 2016 to 2020
15    in which LBL or its distributors made or referenced claims that the Thrive product
16    line can treat, cure, alleviate the symptoms of, prevent, or reduce the risk of
17    developing diseases and disorders. This even included one Brand Promoter
18    claiming on social media that LBL’s products would “ kick covid19’s ass.”
19       35.    LBL’s products have been panned by dietitians and other reviewers as
20    expensive multivitamins with questionable, if any, positive health effects.
21       36.    In 2016, LBL even sued an online blogger who had wrote a detailed
22    analysis of LBL’s business methods and health-related claims—which contained
23    much content that was negative for LBL, and which linked to numerous other
24    articles criticizing LBL’s business and products. The Texas Court of Appeals ruled
25    LBL’s lawsuit was a strategic lawsuit against public participation, in violation of
26    the First Amendment, and threw out LBL’s claims.
27       37.    LBL has, at best, a questionable reputation. While many sources online
28    trumpet the amazing benefits of LBL’s THRIVE products, those appear to be paid
                                                                                     COMPLAINT
                                                 -8-
     Case 2:21-cv-02022 Document 1 Filed 03/04/21 Page 10 of 21 Page ID #:10




 1     advertisements. Unbiased reviews are highly critical of LBL’s business practices
 2     and products and the income claims of LBL’s Brand Promoters.
 3                            LBL Expands Into Skincare Market
 4        38.   In April 2019, LBL began to directly compete against Plaintiff Thrive in
 5     the skincare product market. LBL called its skincare line THRIVE SKIN.
 6        39.   Since April 2019, LBL has continued to market and advertise its
 7     THRIVE SKIN products (collectively, the “Infringing Products”), including
 8     lotions and cleansers that are exactly the type of products covered by Thrive’s
 9     trademark registrations for the THRIVE mark.
10        40.   LBL’s infringing products include its entire THRIVE SKIN line of
11     products, including (1) Peel Reduce Restore, (2) Infinite Daily Detox Purifying
12     Bar, (3) Infinite Charcoal Activated Mask, (4) Infinite Hand & Foot Reparative
13     Cream, (5) Infinite Skin & Hair Peptide Gel, and (6) Infinite Detox Body Scrub.
14        41.   Examples of LBL’s Infringing Products are shown below.
15

16

17

18

19

20

21

22

23

24

25        42.   Below is a side-by-side of Thrive’s skincare product on the left and
26     LBL’s skincare product on the right:
27     ///
28     ///
                                                                                   COMPLAINT
                                                 -9-
     Case 2:21-cv-02022 Document 1 Filed 03/04/21 Page 11 of 21 Page ID #:11




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11        43.   In addition to using the THRIVE mark to compete against Thrive, on
12     information and belief, LBL has purchased Google adwords such that LBL’s
13     website appears as the first result in searches for terms such as “thrive skincare”
14     and “thrive skin”.
15        44.   LBL has also begun referring to its followers as the “Thrive Tribe”—
16     exactly the same name Thrive had been using for its followers since 2013. Indeed,
17     LBL sends its new customers an email welcoming them to the “Thrive Tribe,”
18     which is almost identical to Thrive’s introductory email, as shown in the
19     screenshots below.
20

21

22

23

24

25

26

27        45.   LBL and its Brand Promoters have also frequently used the hash tag
28     #THRIVETRIBE in Instagram posts promoting LBL’s products.
                                                                                    COMPLAINT
                                                 - 10 -
     Case 2:21-cv-02022 Document 1 Filed 03/04/21 Page 12 of 21 Page ID #:12




 1        46.      Further, as of the date of this filing, LBL’s webpage where it advertises
 2     its “Thrive Skin” products, https://le-vel.com/Products/THRIVE/Skin, includes a
 3     disclaimer at the bottom stating: “The trademarks appearing throughout this site
 4     belong to Le-Vel Brands, LLC and are registered, pending registration, or
 5     protected by common law rights or otherwise are used with the permission of
 6     others or constitute fair use.” (the “Disclaimer”).
 7        47.      The Disclaimer misrepresents to potential consumers that LBL is the true
 8     owner of the THRIVE mark or that LBL is using Plaintiff Thrive’s THRIVE mark
 9     with permission and under license from Thrive.
10              LBL Refuses to Provide Evidence to Support Allegation of Prior Use
11        48.      Promptly after learning that LBL was selling THRIVE SKIN products,
12     on October 27, 2020, Plaintiff Thrive sent LBL a letter demanding that LBL
13     immediately cease and desist from using the THRIVE mark on LBL’s skincare
14     products.
15        49.      LBL responded to Thrive’s letter by claiming—without evidence—that
16     LBL itself had senior rights to use the THRIVE mark in relation to skincare
17     products.
18        50.      In order to complete due diligence and fully investigate LBL’s defense to
19     Thrive’s allegations, Thrive requested documentary evidence from LBL that
20     showed LBL had prior use rights to the THRIVE mark. LBL was not forthcoming.
21     For the next several months, Thrive followed up on this issue and LBL responded
22     that it would respond substantively in due course. To date, despite numerous
23     requests, LBL has not offered any evidence to support its claim that it has any
24     prior right to use THRIVE in relation to skincare products or any other product.
25        51.      Despite receiving Thrive’s cease-and-desist letter and having knowledge
26     of Thrive’s registered THRIVE Marks, LBL has continued to sell its infringing
27     THRIVE SKIN products.
28        52.      LBL knew that Thrive would be damaged by LBL’s advertising and
                                                                                     COMPLAINT
                                                   - 11 -
     Case 2:21-cv-02022 Document 1 Filed 03/04/21 Page 13 of 21 Page ID #:13




 1     selling Infringing Products.
 2        53.     Thrive has built an impeccable business reputation through ethical
 3     business practices and continuous efforts to build and support regenerative
 4     agriculture to develop products that are all natural and good for the earth and
 5     customers’ skin. LBL’s advertising and sale of THRIVE SKIN products is
 6     particularly harmful to Thrive, given the reputation of LBL and its Brand
 7     Promoters for making specious claims about LBL’s business and products.
 8        54.     Thrive has been damaged by LBL’s intentional actions described herein.
 9                                           Count 1
10                              Federal Trademark Infringement
11        55.     Thrive incorporates each paragraph above into this claim.
12        56.     LBL’s use of confusingly similar imitations of Thrive’s THRIVE Marks
13     on the Infringing Products is likely to cause confusion, deception, and mistake by
14     creating the false and misleading impression that LBL’s Infringing Products are
15     manufactured or distributed by Thrive, are associated or connected with Thrive, or
16     have the sponsorship, endorsement, or approval of Thrive.
17        57.     LBL’s use of confusingly similar imitations of Thrive’s THRIVE Marks
18     on the Infringing Products, in conjunction with its larger advertising scope, multi-
19     level marketing practices, and significant social media following, are likely to
20     cause reverse confusion, deception, and mistake by creating the false and
21     misleading impression that Thrive’s goods are manufactured or distributed by LBL
22     or are associated, sponsored by, or connected with LBL.
23        58.     Additionally, LBL’s infringement combined with its aggressive digital
24     marketing targeting Thrive’s customers with keywords such as “Thrive skin” and
25     Thrive skincare” harms Thrive’s business by increasing the company’s cost to
26     acquire digital customers, and serves to siphon off Thrive’s existing and
27     prospective customers with misleading links that lead not to Thrive but to LBL’s
28     website.
                                                                                     COMPLAINT
                                                 - 12 -
     Case 2:21-cv-02022 Document 1 Filed 03/04/21 Page 14 of 21 Page ID #:14




 1        59.    LBL’s Infringing Products bear marks that are confusingly similar to
 2     Thrive’s federally registered THRIVE Marks, in violation of 15 U.S.C. § 1114.
 3     LBL’s activities are causing and, unless preliminarily and permanently enjoined by
 4     this Court, will continue to cause a likelihood of confusion and deception of
 5     members of the trade and public, and, additionally, injury to Thrive’s goodwill and
 6     reputation, for which Thrive has no adequate remedy at law.
 7        60.    LBL’s actions demonstrate it willfully advertised and sold its Infringing
 8     Products while knowing of Thrive’s registered THRIVE Marks and the long-term
 9     use and significant goodwill Thrive had built in its THRIVE brand in relation to
10     skincare products.
11        61.    LBL has caused and is likely to continue causing substantial injury to the
12     public and to Thrive, and Thrive is entitled to injunctive relief and to recover
13     LBL’s profits attributable to sales of Infringing Products, actual damages,
14     enhanced profits and damages, costs, and reasonable attorneys’ fees under 15
15     U.S.C. §§ 1114, 1116, and 1117.
16                                           Count 2
17                                Federal Unfair Competition
18        62.    Thrive incorporates each paragraph above into this claim.
19        63.    LBL’s use of a confusingly similar imitations of the THRIVE Marks on
20     the Infringing Products has caused and is likely to cause confusion, deception, and
21     mistake by creating the false and misleading impression that: (a) LBL’s Infringing
22     Products are manufactured or distributed by Thrive, or are affiliated, connected, or
23     associated with Thrive, or have the sponsorship, endorsement, or approval of
24     Thrive; or (b) Thrive’s goods are manufactured or distributed by LBL or Thrive or
25     its goods are affiliated, connected, or associated with LBL.
26        64.    Additionally, LBL’s infringement combined with its aggressive digital
27     marketing targeting Thrive’s customers with keywords such as “Thrive skin” and
28     “Thrive skincare” harms Thrive’s business by increasing the company’s cost to
                                                                                     COMPLAINT
                                                 - 13 -
     Case 2:21-cv-02022 Document 1 Filed 03/04/21 Page 15 of 21 Page ID #:15




 1     acquire digital customers, and serves to siphon off Thrive’s existing and
 2     prospective customers with misleading links that lead not to Thrive but to LBL’s
 3     website.
 4        65.     LBL has made false representations, false descriptions, and false
 5     designations of origin on or in connection with its Infringing Products in violation
 6     of 15 U.S.C. § 1125(a). LBL’s activities have caused and, unless preliminarily and
 7     permanently enjoined by this Court, will continue to cause a likelihood of
 8     confusion and deception of members of the trade and public, and, additionally,
 9     injury to Thrive’s goodwill and reputation for which Thrive has no adequate
10     remedy at law.
11        66.     LBL’s actions demonstrate an intentional and willful intent to trade on
12     the goodwill associated with Thrive’s THRIVE Marks to the great and irreparable
13     injury of Thrive.
14        67.     LBL’s unauthorized and tortious conduct also has deprived and will
15     continue to deprive Thrive of the ability to control the consumer perception of its
16     goods offered for sale and sold under its THRIVE Marks, placing the valuable
17     reputation and goodwill of Thrive in the hands of LBL.
18        68.     By engage in the referenced acts, LBL is unfairly competing with Thrive.
19        69.     LBL’s conduct has caused, and is likely to continue causing, substantial
20     injury to the public and to Thrive. Thrive is entitled to injunctive relief and to
21     recover LBL’s profits attributable to sales of Infringing Products, actual damages,
22     enhanced profits and damages, costs, and reasonable attorneys’ fees under 15
23     U.S.C. §§ 1125(a), 1116, and 1117.
24                                            Count 3
25                          Common Law Trademark Infringement
26        70.     Thrive incorporates each paragraph above into this claim.
27        71.     As a result of Thrive’s continuous use and promotion of the THRIVE
28     Marks, as well as the distinctiveness of the marks, consumers associate and
                                                                                      COMPLAINT
                                                  - 14 -
     Case 2:21-cv-02022 Document 1 Filed 03/04/21 Page 16 of 21 Page ID #:16




 1     recognize the mark as representing a single source or sponsor of goods, and
 2     therefore the trademarks are protectable at common law.
 3        72.    Thrive owns and enjoys trademark rights in the THRIVE Marks, which
 4     rights are superior to any rights that LBL may claim in and to its marks with
 5     respect to LBL’s skincare products. Thrive’s marks are strong and inherently
 6     distinctive.
 7        73.    LBL’s actions described herein constitute common law trademark
 8     infringement and have created and will continue to create, unless restrained by this
 9     Court, a likelihood of confusion to the irreparable injury of Thrive. Thrive has no
10     adequate remedy at law for this injury.
11        74.    LBL acted with full knowledge of Thrive’s use of, and statutory and
12     common law rights to, the THRIVE Marks and without regard to the likelihood of
13     confusion of the public created by LBL’s activities.
14        75.    LBL’s actions demonstrate an intentional and willful intent to trade on
15     the goodwill associated with Thrive’s THRIVE Marks to the great and irreparable
16     injury of Thrive.
17        76.    As a result of LBL’s acts, Thrive has been damaged in an amount not yet
18     determined or ascertainable. At a minimum, however, Thrive is entitled to
19     injunctive relief and an accounting of LBL’s profits, damages, and costs.
20                                            Count 4
21                             Common Law Unfair Competition
22        77.    Thrive incorporates each paragraph above into this claim.
23        78.    LBL’s wrongful conduct, as described herein, is likely to create
24     confusion, misrepresentation, mistake, or to deceive the public as to the affiliation,
25     approval, sponsorship, or connection between LBL and Thrive, and constitute
26     unfair competition at common law.
27        79.    As a result of the described wrongful conduct by LBL in connection with
28     its advertising, offering to sell, and selling goods, Thrive has suffered, and will
                                                                                      COMPLAINT
                                                  - 15 -
     Case 2:21-cv-02022 Document 1 Filed 03/04/21 Page 17 of 21 Page ID #:17




 1     continue to suffer, irreparable injury to its rights, and has suffered, and will
 2     continue to suffer, substantial loss of goodwill and loss in value of its trademarks,
 3     unless and until LBL is enjoined from continuing its wrongful acts.
 4        80.    LBL’s actions have caused and, unless preliminarily and permanently
 5     enjoined by the Court under the common law of unfair competition, will continue
 6     to cause irreparable harm to Thrive and to its goods, including those offered for
 7     sale under the THRIVE Marks. Thrive has no adequate remedy at law. LBL’s
 8     wrongful conduct, and the resulting damage to Thrive, is continuing and ongoing,
 9     since LBL is currently advertising, selling, and offering to sell Infringing Products.
10        81.    As a result of LBL’s acts, Thrive has been damaged in an amount not yet
11     determined or ascertainable. At a minimum, however, Thrive is entitled to
12     injunctive relief and an accounting of LBL’s profits, damages, and costs.
13                                            Count 5
14                           Cal. Bus. & Prof. Code § 17200, et seq.
15        82.    Thrive incorporates each paragraph above into this claim.
16        83.    As described herein, LBL has engaged in unlawful or fraudulent business
17     acts or practices, constituting unfair competition in violation of California Business
18     and Professions Code § 17200, et seq.
19        84.    By reason of the foregoing wrongful conduct, LBL has engaged in
20     unlawful acts relating to its unauthorized adoption and use in U.S. commerce of
21     marks that are confusingly to Thrive’s THRIVE Marks in connection with the
22     distribution, marketing, promotion, offering for sale and sale of LBL’s skincare
23     products, which have caused, and which will continue to cause, a likelihood of
24     confusion or misunderstanding as to (a) the source and sponsorship of LBL’s or
25     Thrive’s goods, or (b) the affiliation, connection or association, or certification by
26     or between LBL and Thrive, in violation of California Business and Professions
27     Code § 17200, et seq.
28        85.    LBL’s actions have caused and, unless preliminarily and permanently
                                                                                      COMPLAINT
                                                  - 16 -
     Case 2:21-cv-02022 Document 1 Filed 03/04/21 Page 18 of 21 Page ID #:18




 1     enjoined by the Court under California Business and Professions Code § 17200, et
 2     seq., will continue to cause irreparable harm to Thrive and to its goods, including
 3     those offered for sale under the THRIVE Marks. Thrive has no adequate remedy at
 4     law. LBL’s wrongful conduct, and the resulting damage to Thrive, is continuing
 5     and ongoing, since LBL is currently advertising, selling, and offering to sell
 6     Infringing Products.
 7        86.      Upon information and belief, LBL intentionally, willfully, and
 8     knowingly undertook these actions and adopted marks which are confusingly
 9     similar to the THRIVE Marks and did so with blatant disregard for Thrive’s
10     trademark rights.
11        87.      Thrive is entitled to injunctive relief, restitution of LBL’s ill-gotten gains
12     stemming from its violations of law in an amount to be determined at trial, and to
13     recover Thrive’s attorneys’ fees and costs incurred in connection with LBL’s
14     unlawful or fraudulent business acts or practices pursuant to California Business
15     and Professions Code § 17200, et seq.
16                                         Prayer for Relief
17              WHEREFORE, Thrive prays that this Court enter judgment in its favor on
18     each and every claim for relief set forth above and award Thrive relief including
19     but not limited to an Order:
20              1. Preliminarily and permanently enjoining LBL and its agents, officers,
21     employees, representatives, successors, assigns, attorneys, and all other persons
22     acting for, with, by, through or under authority from LBL, or in concert or
23     participation with LBL, and each of them, from:
24                    a.     advertising, marketing, promoting, offering for sale,
25     distributing, or selling the Infringing Products and any other products that are
26     protected by Thrive’s registered and common law trademark rights or in their
27     natural zone of expansion, including any skincare products that use the term
28     “THRIVE” as a trademark;
                                                                                        COMPLAINT
                                                    - 17 -
     Case 2:21-cv-02022 Document 1 Filed 03/04/21 Page 19 of 21 Page ID #:19




 1                  b.     using the THRIVE Marks or any other copy, reproduction,
 2     colorable imitation, or simulation of the THRIVE Marks on or in connection with
 3     LBL’s skincare products and LBL’s advertising, promotion, and marketing
 4     thereof;
 5                  c.     using any trademark, name, logo, design, or source designation
 6     of any kind on or in connection with LBL’s skincare products that is a copy,
 7     reproduction, colorable imitation, or simulation of, or confusingly similar to any of
 8     Thrive’s trademarks, names, or logos;
 9                  d.     using any trademark, name, logo, design, or source designation
10     of any kind on or in connection with LBL’s skincare products that is likely to
11     cause consumers to be confused, mistaken, or deceived into believing that goods or
12     services originating from LBL are produced or provided by Thrive, or are
13     sponsored or authorized by Thrive, or are in any way connected or related to
14     Thrive, or in Thrive’s natural zone of expansion;
15                  e.     using any trademark, name, logo, design, or source designation
16     of any kind on or in connection with LBL’s skincare products that is likely to
17     cause consumers to be confused, mistaken, or deceived into believing that the
18     goods or services produced or provided by Thrive, or in Thrive’s natural zone of
19     expansion, are produced or provided by, connected with, or related to LBL;
20                  f.     passing off, palming off, or assisting in passing off or palming
21     off LBL’s skincare products as those of Thrive, or otherwise continuing any and
22     all acts of unfair competition as alleged in this Complaint.
23           2. Directing LBL to file with this Court and serve on Thrive within 30 days
24     after service of an injunction, a report in writing under oath, setting forth in detail
25     the manner and form in which LBL has complied with the injunction.
26           3. Compelling LBL to account to Thrive for any and all profits derived by
27     LBL from the sale or distribution of the Infringing Products, and any other
28     products that are protected by Thrive’s registered and common law trademark
                                                                                       COMPLAINT
                                                  - 18 -
     Case 2:21-cv-02022 Document 1 Filed 03/04/21 Page 20 of 21 Page ID #:20




 1     rights or in their natural zone of expansion.
 2            4. Awarding Thrive damages caused by the acts forming the basis of this
 3     Complaint in an amount to be ascertained at trial, including but not limited to
 4     actual damages and a reasonable royalty.
 5            5. Awarding Thrive damages for corrective advertising in an amount to be
 6     ascertained at trial.
 7            6. Awarding, based on LBL’s knowing and intentional use of confusingly
 8     similar imitations of Thrive’s THRIVE Marks, treble damages and enhancing the
 9     award of LBL’s profits as provided for by 15 U.S.C. § 1117(a).
10            7. Requiring LBL to pay to Thrive the costs of suit and reasonable
11     attorneys’ fees incurred by Thrive in this action pursuant to any applicable statutes
12     or caselaw, including 15 U.S.C. § 1117(a) and Cal. Bus. & Prof. Code § 17200, et
13     seq.
14            8. Awarding Thrive prejudgment and post-judgment interest on all
15     monetary awards.
16            9. Granting such other and further relief as the Court may deem just.
17                                      JURY DEMAND
18       Pursuant to Federal Rule of Civil Procedure 38 and Central District of California
19     L.R. 38-1, Thrive demands a trial by jury on all issues so triable.
20

21
        DATED: March 4, 2021                    THE MCARTHUR LAW FIRM, PC
22

23
                                                By: /s/ Stephen C. McArthur
24                                                  STEPHEN C. MCARTHUR
25                                                     Stephen McArthur
                                                       stephen@smcarthurlaw.com
26                                                     Thomas Dietrich
                                                       tom@smcarthurlaw.com
27                                                     9465 Wilshire Blvd., Ste. 300
                                                       Beverly Hills, CA 90212
28                                                     Telephone: (323) 639-4455
                                                                                       COMPLAINT
                                                  - 19 -
     Case 2:21-cv-02022 Document 1 Filed 03/04/21 Page 21 of 21 Page ID #:21




 1
                                              Attorneys for Plaintiff Thrive Natural
 2                                            Care, Inc.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                               COMPLAINT
                                             - 20 -
